Exhibit 10.4

 

AMENDED AND RESTATED

US ECOLOGY, INC.
2018 EQUITY AND INCENTIVE COMPENSATION PLAN

 

1.                                      Purpose.  The purpose of this Plan is to
retain non-employee Directors, officers and other employees of the Company and
its Subsidiaries, and certain other service providers to the Company and its
Subsidiaries, and to provide to such persons incentives and rewards for service
and/or performance.

 

In connection with, and as contemplated by, that certain Agreement and Plan of
Merger, dated as of June 23, 2019, by and among US Ecology, Inc. (now known as
US Ecology Holdings, Inc.), US Ecology Parent, Inc. (now known as US
Ecology, Inc.), Rooster Merger Sub, Inc., ECOL Merger Sub, Inc., and NRC Group
Holdings Corp. (as amended and/or restated from time to time, the “Merger
Agreement”), the Company assumed the NRC Group Holdings Corp. 2018 Equity and
Incentive Compensation Plan (the “Pre-Merger Plan”), amended and restated the
Pre-Merger Plan as set forth herein and renamed it the Amended and Restated U.S.
Ecology, Inc. 2018 Equity and Incentive Compensation Plan.  All awards granted
under the Pre-Merger Plan that were outstanding as of immediately prior to the
Effective Time (as defined in the Merger Agreement) were assumed by the Company
at the Effective Time and converted to be in respect of Common Stock (as defined
below), and shall be treated as if they were granted under this Plan (such
awards as converted, the “Converted Awards”).  No awards other than the
Converted Awards may be granted under this Plan.

 

2.                                      Definitions.  As used in this Plan:

 

(a)                                 Intentionally omitted.

 

(b)                                 Intentionally omitted.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 Intentionally omitted.

 

(e)                                  “Cause” means, unless otherwise defined in
the applicable Evidence of Award or the Participant’s employment agreement,
(i) the indictment (or other criminal charge against the Participant) for a
felony or any crime involving moral turpitude, or the Participant’s commission
of fraud, breach of fiduciary duty, theft, embezzlement or crime against the
Company or any of its Subsidiaries or affiliates or any of their customers,
(ii) conduct by the Participant that brings the Company or any of its
Subsidiaries or affiliates into public disgrace or disrepute, (iii) the
Participant’s gross negligence or willful misconduct with respect to the Company
or any of its Subsidiaries or affiliates or in the performance of Participant’s
duties and services required for Participant’s position with the Company or any
of its Subsidiaries or affiliates, which, if curable, is not cured within ten
days after written notice thereof to Participant, (iv) the Participant’s
insubordination to, or failure to follow, the lawful directions of the person to
whom the Participant directly reports, which, if curable, is not cured within
ten days after written notice thereof to the Participant, (v) the Participant’s
material violation of any restrictive covenant agreement with the Company or any
of its Subsidiaries or affiliates, (vi) the Participant’s breach of any material

 

--------------------------------------------------------------------------------



 

agreement with the Company or any of its Subsidiaries or affiliates or any
material employment policy of the Company or any of its Subsidiaries or
affiliates which, if curable, is not cured within ten days after written notice
thereof to the Participant (including, without limitation, the Company’s code of
ethics and insider trading policy), or (vii) the abuse of any controlled
substance or of alcohol or any other non-controlled substance which the Company
determines renders the Participant unfit to serve in the Participant’s capacity
as an employee or service provider of the Company or any of its Subsidiaries or
affiliates.

 

(f)                                   “Change in Control” has the meaning set
forth in Section 12 of this Plan.

 

(g)                                  “Code” means the Internal Revenue Code of
1986, as amended from time to time.

 

(h)                                 “Committee” means the Compensation Committee
of the Board (or its successor(s)), or any other committee of the Board
designated by the Board to administer this Plan pursuant to Section 10 of this
Plan, and to the extent of any delegation by the Committee to a subcommittee
pursuant to Section 10 of this Plan, such subcommittee, in each case, consisting
of two or more members of the Board, each of whom is intended to be (i) a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act
and (ii) “independent” within the meaning of the rules of the NYSE or, if the
Common Stock is not listed on the NYSE, within the meaning of the rules of the
principal stock exchange on which the Common Stock is then traded.

 

(i)                                     “Common Stock” means the common stock,
par value $0.01 per share, of the Company or any security into which such common
stock may be changed by reason of any transaction or event of the type referred
to in Section 11 of this Plan.

 

(j)                                    “Company” means US Ecology, Inc.
(formerly known as US Ecology Parent, Inc.), a Delaware corporation, and its
successors.

 

(k)                                 “Date of Grant” means the date on which the
Converted Award was granted under the Pre-Merger Plan.

 

(l)                                     “Director” means a member of the Board
of Directors of NRC Group Holdings Corp.

 

(m)                             “Disability” means, unless otherwise defined in
the applicable Evidence of Award or the Participant’s employment agreement,
(i) the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) the Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Company or, if applicable, any Subsidiary.

 

(n)                                 “Effective Date” means the date on which the
closing of the Rooster Merger (as defined in the Merger Agreement) occurs.

 

2

--------------------------------------------------------------------------------



 

(o)                                 “Evidence of Award” means an agreement,
certificate, resolution or other type or form of writing or other evidence
approved by the Committee that sets forth the terms and conditions of the awards
granted under this Plan.  An Evidence of Award may be in an electronic medium,
may be limited to notation on the books and records of the Company and, unless
otherwise determined by the Committee, need not be signed by a representative of
the Company or a Participant.

 

(p)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder, as such law,
rules and regulations may be amended from time to time.

 

(q)                                 “Incentive Stock Option” means an Option
Right that is intended to qualify as an “incentive stock option” under
Section 422 of the Code or any successor provision.

 

(r)                                    “Management Objectives” means the
performance objective or objectives, which shall be satisfied or met (i) as a
condition to the grant or exercisability of all or a portion of an award or
(ii) as a condition to the vesting of the holder’s interest in the shares of
Common Stock subject to an award or of payment with respect to an award, which
objectives shall include, but not be limited to, the following performance
objectives measured on a Company, Subsidiary, business, operating unit or
individual basis: cash flow; free cash flow; operating cash flow; earnings;
market share; economic value added; achievement of annual operating budget;
profits; profit contribution margins; profits before taxes; profits after taxes;
operating profit; return on assets; return on investment; return on equity;
return on invested capital; gross sales; net sales; sales volume; stock price;
total stockholder return; dividend ratio; price-to-earnings ratio; expense
targets; operating efficiency; customer satisfaction metrics; working capital
targets; the achievement of certain target levels of innovation and/or
development of products; measures related to acquisitions or divestitures or the
formation or dissolution of joint ventures; corporate bond rating by credit
agencies; debt to equity or leverage ratios; or other performance measures
determined by the Committee.  If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company,
or the manner in which it conducts its business, or other events or
circumstances render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the acceptable levels of
achievement, in whole or in part, as the Committee deems appropriate and
equitable.

 

(s)                                   “Market Value per Share” shall be based on
the opening, closing, actual, high, low, or average selling prices of a Share
reported on the NYSE or such other established stock exchange on which the
Shares are principally traded on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days, as determined by
the Committee in its discretion.  Unless the Committee determines otherwise,
Fair Market Value shall be deemed to be equal to the reported closing price of a
Share on the date as of which such value is being determined or, if there shall
be no reported transactions for such date, on the preceding date for which
transactions were reported; provided, however, that if the Shares are not
publicly traded at the time a determination of their value is required to be
made hereunder, the determination of their Fair Market Value shall be made by
the Committee in such manner as it deems appropriate and in accordance with
Section 409A of the Code.

 

(t)                                    “NYSE” means the New York Stock Exchange.

 

3

--------------------------------------------------------------------------------



 

(u)                                 “Optionee” means the optionee named in an
Evidence of Award evidencing an outstanding Option Right.

 

(v)                                 “Option Price” means the purchase price
payable on exercise of an Option Right.

 

(w)                               “Option Right” means the right to purchase
shares of Common Stock upon exercise of an award granted pursuant to Section 4
of this Plan.

 

(x)                                 “Participant” means a person who receives a
Converted Award under this Plan.

 

(y)                                 Intentionally omitted.

 

(z)                                  Intentionally omitted.

 

(aa)                          Intentionally omitted.

 

(bb)                          “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(cc)                            “Plan” means this Amended and Restated U.S.
Ecology, Inc. 2018 Equity and Incentive Compensation Plan, as amended or amended
and restated from time to time.

 

(dd)                          Intentionally omitted.

 

(ee)                            “Restricted Stock Units” means an award made
pursuant to Section 7 of this Plan of the right to receive shares of Common
Stock (or, to the extent specified in the Evidence of Award, cash or a
combination thereof) at the end of the applicable Restriction Period.

 

(ff)                              “Restriction Period” means any period during
which (i) the Common Stock subject to a Restricted Stock Unit may not be sold,
transferred, assigned, pledged, hypothecated or otherwise encumbered or disposed
of, except as provided in this Plan or the Evidence of Award, or (ii) the
conditions to vesting applicable to an award shall remain in effect.

 

(gg)                            Intentionally omitted.

 

(hh)                          “Stockholder” means an individual or entity that
owns one or more shares of Common Stock.

 

(ii)                                  “Subsidiary” means a corporation, company
or other entity (i) more than 50% of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities (as
may be the case in a partnership, joint venture, limited liability company,
unincorporated association or other similar entity), but more than 50% of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company; provided, however, that for purposes of determining whether any
person may be a Participant for purposes of any grant of Incentive Stock
Options, “Subsidiary” means any corporation in which the Company at the time
owns or controls, directly

 

4

--------------------------------------------------------------------------------



 

or indirectly, more than 50% of the total combined Voting Power represented by
all classes of stock issued by such corporation.

 

(jj)                                “Voting Power” means, at any time, the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors in the case of the Company or members of
the board of directors or similar body in the case of another entity.

 

3.                                      Shares Available Under this Plan.

 

(a)                                 Maximum Shares Available Under this Plan.

 

(i)                                     Subject to adjustment as provided in
Section 11 of this Plan, the number of shares of Common Stock available under
this Plan for awards will not exceed in the aggregate 147,639 shares of Common
Stock.  Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.

 

(ii)                                  The aggregate number of shares of Common
Stock available under Section 3(a)(i) of this Plan will be reduced by one share
of Common Stock for every one share of Common Stock subject to an award granted
under this Plan.  For the avoidance of doubt, shares of Common Stock issued
pursuant to Converted Awards shall be treated as if they were issued under this
Plan and shall reduce the number of shares of Common Stock available for
issuance under this Plan.

 

(b)                                 Share Counting Rules.

 

(i)                                     Except as provided in Section 22 of this
Plan, if any award granted under this Plan is cancelled or forfeited, expires,
is settled for cash (in whole or in part), or is unearned (in whole or in part),
the shares of Common Stock subject to such award will not, to the extent of such
cancellation, forfeiture, expiration, cash settlement, or unearned amount, again
be available under Section 3(a)(i) above.

 

(ii)                                  (A) Shares of Common Stock withheld by the
Company, tendered or otherwise used in payment of the Option Price of an Option
Right will not be added (or added back, as applicable) to the aggregate number
of shares of Common Stock available under Section 3(a)(i) of this Plan;
(B) shares of Common Stock withheld by the Company, tendered or otherwise used
to satisfy tax withholding will not be added (or added back, as applicable) to
the aggregate number of shares of Common Stock available under
Section 3(a)(i) of this Plan; and (C) shares of Common Stock reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Option Rights will not be added (or added back, as applicable) to the aggregate
number of shares of Common Stock available under Section 3(a)(i) of this Plan.

 

(iii)                               Intentionally omitted.

 

(c)                                  Intentionally omitted.

 

(d)                                 Intentionally omitted.

 

4.                                      Option Rights.  Converted Awards that
are Option Rights may utilize any or all of the authorizations, and will be
subject to all of the requirements, contained in the following provisions:

 

5

--------------------------------------------------------------------------------



 

(a)                                 Each grant will specify the number of shares
of Common Stock to which it pertains.

 

(b)                                 Each grant will specify an Option Price per
share of Common Stock.

 

(c)                                  Each grant will specify whether the Option
Price will be payable (i) in cash, by check acceptable to the Company or by wire
transfer of immediately available funds, (ii) by the actual or constructive
transfer to the Company of shares of Common Stock owned by the Optionee having a
value at the time of exercise equal to the total Option Price, (iii) subject to
any conditions or limitations established by the Committee, by the withholding
of shares of Common Stock otherwise issuable upon exercise of an Option Right
pursuant to a “net exercise” arrangement, (iv) by a combination of such methods
of payment, or (v) by such other methods as may be approved by the Committee.

 

(d)                                 To the extent permitted by law, any grant
may provide for deferred payment of the Option Price from the proceeds of sale
through a bank or broker on a date satisfactory to the Company of some or all of
the shares of Common Stock to which such exercise relates.

 

(e)                                  Intentionally omitted.

 

(f)                                   Each Converted Award that is an Option
Right will be fully vested and exercisable at the Effective Time.

 

(g)                                  Intentionally omitted.

 

(h)                                 Option Rights granted under this Plan may be
(i) options, including Incentive Stock Options, that are intended to qualify
under particular provisions of the Code, (ii) options that are not intended to
so qualify, or (iii) combinations of the foregoing. Incentive Stock Options may
only be granted to Participants who meet the definition of “employees” under
Section 3401(c) of the Code.  Each Option Right, or portion thereof, that is not
an Incentive Stock Option, shall be a nonstatutory Option Right.

 

(i)                                     No Option Right will be exercisable more
than 10 years from the Date of Grant.  The Committee may provide in any Evidence
of Award for the automatic exercise of an Option Right upon such terms and
conditions as established by the Committee

 

(j)                                    Option Rights granted under this Plan may
not provide for any dividends or dividend equivalents thereon and will contain
such terms and provisions, consistent with this Plan, as the Committee may
approve.

 

(k)                                 Each grant of Option Rights will be
evidenced by an Evidence of Award.  Each Evidence of Award will be subject to
this Plan.

 

5.                                      Intentionally omitted.

 

6.                                      Intentionally omitted.

 

6

--------------------------------------------------------------------------------



 

7.                                      Restricted Stock Units.  Converted
Awards that are Restricted Stock Units may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

 

(a)                                 Each such grant or sale will constitute the
agreement by the Company to deliver shares of Common Stock or cash, or a
combination thereof, to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of any other applicable
conditions (which may include the achievement of Management Objectives) during
the Restriction Period as the Committee may specify.

 

(b)                                 Intentionally omitted.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Plan, Restricted Stock Units may provide for continued vesting
or the earlier lapse or other modification of the Restriction Period, including
in the event of the retirement, death or disability of a Participant or in the
event of a Change in Control.

 

(d)                                 During the Restriction Period, the
Participant will have no right to transfer any rights under his or her award and
will have no rights of ownership in the shares of Common Stock deliverable upon
payment of the Restricted Stock Units and will have no right to vote them, but
the Committee may, at or after the Date of Grant, authorize the payment of
dividend equivalents on such Restricted Stock Units on a deferred and contingent
basis, either in cash or in additional shares of Common Stock; provided,
however, that dividend equivalents or other distributions on shares of Common
Stock underlying Restricted Stock Units will be deferred until and paid
contingent upon the vesting of such Restricted Stock Units.

 

(e)                                  Each grant or sale of Restricted Stock
Units will specify the time and manner of payment of the Restricted Stock Units
that have been earned.  Each grant or sale will specify that the amount payable
with respect thereto will be paid by the Company in shares of Common Stock or
cash, or a combination thereof.  Unless otherwise specified in the Evidence of
Award, Restricted Stock Units that are unvested or earned, as applicable, will
be paid by the Company in shares of Common Stock.

 

(f)                                   Each grant or sale of Restricted Stock
Units will be evidenced by an Evidence of Award.  Each Evidence of Award will be
subject to this Plan and will contain such terms and provisions, consistent with
this Plan, as the Committee may approve.

 

8.                                      Intentionally omitted.

 

9.                                      Intentionally omitted.

 

10.                               Administration of this Plan.

 

(a)                                 This Plan will be administered by the
Committee.  The Committee may from time to time delegate all or any part of its
authority under this Plan to a subcommittee thereof.  To the extent of any such
delegation, references in this Plan to the Committee will be deemed to be
references to such subcommittee.

 

7

--------------------------------------------------------------------------------



 

(b)                                 The interpretation and construction by the
Committee of any provision of this Plan or of any Evidence of Award (or related
documents) and any determination by the Committee pursuant to any provision of
this Plan or of any such agreement, notification or document will be final and
conclusive.  No member of the Committee shall be liable for any such action or
determination made in good faith.  In addition, the Committee is authorized to
take any action it determines in its sole discretion to be appropriate subject
only to the express limitations contained in this Plan, and no authorization in
any Plan section or other provision of this Plan is intended or may be deemed to
constitute a limitation on the authority of the Committee.

 

(c)                                  The Committee may delegate some or all of
its power and authority hereunder to the Board (or any members thereof) or,
subject to applicable law, to a subcommittee of the Board, a member of the
Board, the Chief Executive Officer or other executive officer of the Company as
the Committee deems appropriate.

 

11.                               Adjustments.  The Committee shall make or
provide for such adjustments in the number of and kind of shares of Common Stock
covered by outstanding Option Rights and Restricted Stock Units and in the
Option Price provided in outstanding Option Rights and in other award terms, as
the Committee, in its sole discretion, exercised in good faith, determines is
equitably required to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (a) any extraordinary cash
dividend, stock dividend, stock split, combination of shares, recapitalization
or other change in the capital structure of the Company, (b) any merger,
consolidation, spin-off, split-off, spin-out, split-up, reorganization, partial
or complete liquidation or other distribution of assets, issuance of rights or
warrants to purchase securities, or (c) any other corporate transaction or event
having an effect similar to any of the foregoing.  Moreover, in the event of any
such transaction or event or in the event of a Change in Control, the Committee
may provide in substitution for any or all outstanding awards under this Plan
such alternative consideration (including cash), if any, as it, in good faith,
may determine to be equitable in the circumstances and shall require in
connection therewith the surrender of all awards so replaced in a manner that
complies with Section 409A of the Code.  In addition, for each Option Right with
an Option Price greater than the consideration offered in connection with any
such transaction or event or Change in Control, the Committee may in its
discretion elect to cancel such Option Right without any payment to the person
holding such Option Right.  The Committee shall also make or provide for such
adjustments in the number of shares of Common Stock specified in Section 3 of
this Plan as the Committee in its sole discretion, exercised in good faith,
determines is appropriate to reflect any transaction or event described in this
Section 11; provided, however, that any such adjustment to the number specified
in Section 3(c) of this Plan will be made only if and to the extent that such
adjustment would not cause any Option Right intended to qualify as an Incentive
Stock Option to fail to so qualify.

 

12.                               Change in Control.  For purposes of this Plan,
a “Change in Control” will be deemed to have occurred upon the occurrence (after
the Effective Date) of any of the following events:

 

(a)                                 the acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either: (i) the then-outstanding shares of Common Stock; or
(ii) the combined voting power of the then-outstanding voting securities of the
Company entitled to vote generally in the election of directors or managers, as
applicable (“Voting Shares”); provided, however, that for purposes of this
Section 12(a), the

 

8

--------------------------------------------------------------------------------



 

following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company; (B) any acquisition by the Company or any
of its affiliates; (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its affiliates; or
(D) any acquisition by any Person pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of Section 12(c);

 

(b)                                 individuals who, as of the date immediately
after the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason (other than death or disability) to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the Effective Date whose election, or nomination for election by the
Stockholders, was approved by a vote or the approval of at least a majority of
the directors then comprising the Incumbent Board (either by a specific vote or
written action or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

 

(c)                                  consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the Persons
who were the beneficial owners, respectively, of the shares of Common Stock and
Voting Shares immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 66-2/3% of, respectively, the then-outstanding
common shares and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Combination, of the shares
of Common Stock and Voting Shares of the Company, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its affiliates or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding common equity securities of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors or managers, as applicable, of
the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

 

(d)                                 approval by the Stockholders of a complete
liquidation or dissolution of the Company.

 

13.                               Detrimental Activity and Recapture
Provisions.  Any Evidence of Award may reference a clawback policy of the
Company or provide for the cancellation or forfeiture of an award or the

 

9

--------------------------------------------------------------------------------



 

forfeiture and repayment to the Company of any gain related to an award, or
other provisions intended to have a similar effect, upon such terms and
conditions as may be determined by the Committee from time to time, if a
Participant, either (a) during employment or other service with the Company or a
Subsidiary, or (b) within a specified period after termination of such
employment or service, engages in any detrimental activity, as described in the
applicable Evidence of Award or such clawback policy.  In addition,
notwithstanding anything in this Plan to the contrary, any Evidence of Award or
such clawback policy may also provide for the cancellation or forfeiture of an
award or the forfeiture and repayment to the Company of any shares of Common
Stock issued under and/or any other benefit related to an award, or other
provisions intended to have a similar effect, upon such terms and conditions as
may be required by the Committee or under Section 10D of the Exchange Act and
any applicable rules or regulations promulgated by the Securities and Exchange
Commission or any national securities exchange or national securities
association on which the shares of Common Stock may be traded.

 

14.                               Non-U.S. Participants.  In order to facilitate
the grant of any Converted Award under this Plan, the Committee may provide for
such special terms for awards to Participants who are foreign nationals or who
are employed by the Company or any Subsidiary outside of the United States of
America or who provide services to the Company or any Subsidiary, as the
Committee may consider necessary or appropriate to accommodate differences in
local law, tax policy or custom.  Moreover, the Committee may approve such
supplements to or amendments, restatements or alternative versions of this Plan
(including sub-plans) as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the secretary or other appropriate officer of the Company may
certify any such document as having been approved and adopted in the same manner
as this Plan.  No such special terms, supplements, amendments or restatements,
however, will include any provisions that are inconsistent with the terms of
this Plan as then in effect unless this Plan could have been amended to
eliminate such inconsistency without further approval by the Stockholders.

 

15.                               Transferability.

 

(a)                                 Except as otherwise determined by the
Committee, no Option Right, Restricted Stock Unit or dividend equivalents paid
with respect to awards made under this Plan will be transferable by the
Participant except by will or the laws of descent and distribution.  In no event
will any such award granted under this Plan be transferred for value.  Except as
otherwise determined by the Committee, Option Rights will be exercisable during
the Participant’s lifetime only by him or her or, in the event of the
Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law or court supervision.

 

(b)                                 To the extent specified on the Date of
Grant, part or all of the shares of Common Stock that are to be issued or
transferred by the Company upon the exercise of Option Rights or upon the
termination of the Restriction Period applicable to Restricted Stock Units may
be subject to further restrictions on transfer.

 

16.                               Withholding Taxes.  To the extent that the
Company is required to withhold federal, state, local or foreign taxes or other
amounts in connection with any payment made or benefit realized by a Participant
or other person under this Plan, and the amounts available to the Company for

 

10

--------------------------------------------------------------------------------



 

such withholding are insufficient, it will be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Company for payment of the balance
of such taxes or other amounts required to be withheld, which arrangements (in
the discretion of the Committee) may include relinquishment of a portion of such
benefit.  If a Participant’s benefit is to be received in the form of shares of
Common Stock, and such Participant fails to make arrangements for the payment of
taxes or other amounts, then, unless otherwise determined by the Committee, the
Company will withhold shares of Common Stock having a value equal to the amount
required to be withheld.  Notwithstanding the foregoing, when a Participant is
required to pay the Company an amount required to be withheld under applicable
income, employment, tax or other laws, the Participant may elect, unless
otherwise determined by the Committee, to satisfy the obligation, in whole or in
part, by having withheld, from the shares of Common Stock required to be
delivered to the Participant, shares of Common Stock having a value equal to the
amount required to be withheld or by delivering to the Company other shares of
Common Stock held by such Participant.  The shares of Common Stock used for tax
or other withholding will be valued at an amount equal to the fair market value
of such shares of Common Stock on the date the benefit is to be included in
Participant’s income.  In no event will the fair market value of the shares of
Common Stock to be withheld and delivered pursuant to this Section 16 exceed the
minimum amount required to be withheld, unless (i) an additional amount can be
withheld and not result in adverse accounting consequences, (ii) such additional
withholding amount is authorized by the Committee, and (iii) the total amount
withheld does not exceed the Participant’s estimated tax obligations
attributable to the applicable transaction. Participants will also make such
arrangements as the Company may require for the payment of any withholding tax
or other obligation that may arise in connection with the disposition of shares
of Common Stock acquired upon the exercise of Option Rights.

 

17.                               Compliance with Section 409A of the Code.

 

(a)                                 To the extent applicable, it is intended
that this Plan and any grants made hereunder comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Participants.  This Plan and
any grants made hereunder will be administered in a manner consistent with this
intent.  Any reference in this Plan to Section 409A of the Code will also
include any regulations or any other formal guidance promulgated with respect to
such section by the U.S. Department of the Treasury or the Internal Revenue
Service.

 

(b)                                 Neither a Participant nor any of a
Participant’s creditors or beneficiaries will have the right to subject any
deferred compensation (within the meaning of Section 409A of the Code) payable
under this Plan and grants hereunder to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment.  Except as
permitted under Section 409A of the Code, any deferred compensation (within the
meaning of Section 409A of the Code) payable to a Participant or for a
Participant’s benefit under this Plan and grants hereunder may not be reduced
by, or offset against, any amount owed by a Participant to the Company or any of
its Subsidiaries.

 

(c)                                  If, at the time of a Participant’s
separation from service (within the meaning of Section 409A of the Code),
(i) the Participant will be a specified employee (within the meaning of
Section 409A of the Code and using the identification methodology selected by
the Company from

 

11

--------------------------------------------------------------------------------



 

time to time) and (ii) the Company makes a good faith determination that an
amount payable hereunder constitutes deferred compensation (within the meaning
of Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Company will not pay such amount on the otherwise scheduled payment date but
will instead pay it, without interest, on the earlier to occur of (i) the fifth
business day of the seventh month after such separation from service and
(ii) the Participant’s death.

 

(d)                                 Solely with respect to any award that
constitutes nonqualified deferred compensation subject to Section 409A of the
Code and that is payable on account of a Change in Control (including any
installments or stream of payments that are accelerated on account of a Change
in Control), a Change in Control shall occur only if such event also constitutes
a “change in the ownership,” “change in effective control,” and/or a “change in
the ownership of a substantial portion of assets” of the Company as those terms
are defined under Treasury Regulation §1.409A-3(i)(5), but only to the extent
necessary to establish a time and form of payment that complies with
Section 409A of the Code, without altering the definition of Change in Control
for any purpose in respect of such award.

 

(e)                                  Notwithstanding any provision of this Plan
and grants hereunder to the contrary, in light of the uncertainty with respect
to the proper application of Section 409A of the Code, the Company reserves the
right to make amendments to this Plan and grants hereunder as the Company deems
necessary or desirable to avoid the imposition of taxes or penalties under
Section 409A of the Code.  In any case, a Participant will be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
on a Participant or for a Participant’s account in connection with this Plan and
grants hereunder (including any taxes and penalties under Section 409A of the
Code), and neither the Company nor any of its affiliates will have any
obligation to indemnify or otherwise hold a Participant harmless from any or all
of such taxes or penalties.

 

18.                               Amendments.

 

(a)                                 The Board may at any time and from time to
time amend this Plan in whole or in part; provided, however, that no amendment
to the Plan shall be effective without the approval of the Company’s
stockholders if stockholder approval is required by applicable law, rule or
regulation, including any rule of the NYSE, or any other stock exchange on which
the Common Stock is then traded.

 

(b)                                 Except in connection with a corporate
transaction or event described in Section 11 of this Plan or in connection with
a Change in Control, the terms of outstanding awards may not be amended to
reduce the Option Price of outstanding Option Rights or cancel outstanding
“underwater” Option Rights in exchange for cash, other awards or Option Rights
with an Option Price that is less than the Option Price of the original Option
Rights without Stockholder approval.  This Section 18(b) is intended to prohibit
the repricing of “underwater” Option Rights and will not be construed to
prohibit the adjustments provided for in Section 11 of this Plan. 
Notwithstanding any provision of this Plan to the contrary, this
Section 18(b) may not be amended without approval by the Stockholders.

 

12

--------------------------------------------------------------------------------



 

(c)                                  If permitted by Section 409A of the Code,
but subject to the paragraph that follows, including in the case of termination
of employment or service, or in the case of unforeseeable emergency or other
circumstances or in the event of a Change in Control, to the extent a
Participant holds any Restricted Stock Units as to which the Restriction Period
has not been completed or any dividend equivalents subject to any vesting
schedule or transfer restriction or who holds shares of Common Stock subject to
any transfer restriction imposed pursuant to Section 15(b) of this Plan, the
Committee may, in its sole discretion, provide for continued vesting or
accelerate the time when such Restriction Period will end or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award.

 

(d)                                 Subject to Section 18(b) of this Plan, the
Committee may amend the terms of any award theretofore granted under this Plan
prospectively or retroactively.  Except for adjustments made pursuant to
Section 11 of this Plan, no such amendment will materially impair the rights of
any Participant without his or her consent.  The Board may, in its discretion,
terminate this Plan at any time.  Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.

 

19.                               Governing Law.  This Plan and all grants and
awards and actions taken hereunder will be governed by and construed in
accordance with the internal substantive laws of the State of Delaware.

 

20.                               Effective Date/Termination.  This Plan will be
effective as of the Effective Date.   Notwithstanding anything in this Plan or
Evidence of Award to the contrary, no Option Rights, Restricted Stock Units or
other awards other than Converted Awards shall be granted under this Plan after
the Effective Time.

 

21.                               Miscellaneous Provisions.

 

(a)                                 The Company will not be required to issue
any fractional shares of Common Stock pursuant to this Plan.  The Committee may
provide for the elimination of fractions or for the settlement of fractions in
cash.

 

(b)                                 This Plan will not confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary, nor will it interfere in any way with any
right the Company or any Subsidiary would otherwise have to terminate such
Participant’s employment or other service at any time.

 

(c)                                  Except with respect to Section 21(e) of
this Plan, to the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision will be null and void with respect to such
Option Right.  Such provision, however, will remain in effect for other Option
Rights and there will be no further effect on any provision of this Plan.

 

(d)                                 No award under this Plan may be exercised by
the holder thereof if such exercise, and the receipt of cash or stock
thereunder, would be, in the opinion of counsel selected by the Company,
contrary to law or the regulations of any duly constituted authority having
jurisdiction over this Plan.

 

13

--------------------------------------------------------------------------------



 

(e)                                  Subject to Section 409A of the Code or the
extent otherwise provided for in an Evidence of Award, absence on leave approved
by a duly constituted officer of the Company or any of its Subsidiaries will not
be considered interruption or termination of service of any employee for any
purposes of this Plan or awards granted hereunder.

 

(f)                                   No Participant will have any rights as a
Stockholder with respect to any shares of Common Stock subject to awards granted
to him or her under this Plan prior to the date as of which he or she is
actually recorded as the holder of such shares of Common Stock upon the stock
records of the Company.

 

(g)                                  Intentionally omitted.

 

(h)                                 Except with respect to Option Rights, the
Committee may permit Participants to elect to defer the issuance of shares of
Common Stock under this Plan pursuant to such rules, procedures or programs as
it may establish for purposes of this Plan and which are intended to comply with
the requirements of Section 409A of the Code.  The Committee also may provide
that deferred issuances and settlements include the crediting of dividend
equivalents or interest on the deferral amounts.

 

(i)                                     If any provision of this Plan is or
becomes invalid or unenforceable in any jurisdiction, or would disqualify this
Plan or any award under any law deemed applicable by the Committee, such
provision will be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Committee, it will be stricken and
the remainder of this Plan will remain in full force and effect. 
Notwithstanding anything in this Plan or an Evidence of Award to the contrary,
nothing in this Plan or in an Evidence of Award prevents a Participant from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purpose of clarity a Participant is
not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Exchange Act.

 

22.                               Intentionally omitted.

 

14

--------------------------------------------------------------------------------